Per Curiam.
Defendants appeal from a judgment of restitution in an unlawful detainer proceeding brought by plaintiff to regain possession of premises from defendants after cancellation of a contract for deed. The main issues raised by defendants relate to the propriety of service of the notice of cancellation of the contract for deed and of the summons and complaint in the unlawful detainer action. We have carefully considered these and other issues raised by defendants and find them to be without merit.
Affirmed.